DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 5/5/2021 has been entered.  
Claims pending: 32, 34, 38-39, 41, 46 and 48.
1)  Claims amended: 
	(1) Independent claims: 32, 39 and 46, and 
	(2) Dependent claims: 34, 38, 41 and 48.
	2) Claims canceled: 1-31, 33, 35, 37, 40, 42-45, 47 and 49-51.
The pending claims comprise 3 groups of claims:
	1) method: 32, 34, and 38,   
2) system: 39, and 41,
3) CRSM: 46 and 48.    
	They all appear to have similar scope.  
As of May 5, 2021, independent claim 32 is as follows:
32. (Currently Amended) A method using a business concept registry for cross-domain mapping between a business process modeler domain and an information technology implementation domain, the method implemented in an modeler application executable by a processor of a computing system, the processor coupled to a memory of the computing system, comprising:
	[1] storing high-level patterns with a plurality of configurable lower-level business concepts in the business concept registry located on the memory, the plurality of configurable lower-level business concepts having respective mappings for the business process modeler domain and the information technology implementation domain;
(i) wherein each of plurality of configurable lower-level business concepts comprises domain specific data that enables incorporation into the business process modeler domain of the modeler application and in an implementation space of integration development tools;


[2] creating, by the modeler application based on an input from a user via a user interface of a client interface, a model comprising the plurality of configurable lower-level business concepts interconnected to represent a business process in the business process modeler domain, the model comprising modelled components;
(i) wherein the modelled components comprise a first component that is not defined by a corresponding business concept from the plurality of the configurable lower-level business concepts of the business concept registry and a second component that is defined in the business concept registry; 
[3] exporting, by the modeler application, the model from the business process modeler domain to the information technology implementation domain according to the respective
mappings for the business process modeler domain and the information technology implementation domain; 
	[4] importing the model by an integration development tool in response to the exporting of the model by the modeler application and incorporating the second component as an integrated implementation of the modelled components selected according to the respective mappings;
[5] implementing, in the implementation domain, a service invoke component as a shell populated with an implementation aligned with the first component in the business process modeler domain; and
	[6] implementing, in the implementation domain, an implementation domain component based on a mapping provided by the second component defined in the business concept registry;


Note: for referential purpose, numeral [1]-[6] are added to the beginning of each element.
	



Claim Rejections - 35 USC § 112
Claims 32, 34, 38-39, 41, 43, 46 and 48 (all) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) In independent claims 32 (method), 39 (system), and 46 (article, CPP), step [5] “implementing, …, a service invoke component …” is vague because it deals with a specific name of a business process modeler, a “Service Invocation”, Fig. 2, 232, which is the “Service Invoke”, Fig. 2, element 242.  Based on the respective description in [0025] and [0034], in the claim, it should be called as “the first service component”.  Changing the language to: 
“[5] implementing, in the implementation domain, the first component as a shell to be populated with an implementation that aligns with the modeled first component in the business process modeler domain;”.
The claim should contain generic component names such as a first component, a second component, a third component, etc.   If “Service Invoke” component (1st component) is used in the claim, then 2nd component such as “Logging” component, or “4-Eyes Principle” component has to be included to make sense.  See original dependent claim 4 below.

    PNG
    media_image1.png
    239
    500
    media_image1.png
    Greyscale


32 (method), 39 (system), and 46 (article, CPP), steps [6] “implementing, …, an implementation domain component ...by the second component…” is vague because this step appears to be the same as or duplicate of step [4] above “incorporating the second component..”.  
[4] importing the model by an integration development tool in response to the exporting of the model by the modeler application and 
incorporating the second component as an integrated implementation of the modelled components selected according to the respective mappings;

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yieldpredictable results; 
(b) simple substitution of one known element for another to obtainpredictable results; 
(c) Use of known technique to improve similar devices (methods, orproducts) in the same way; 
(d) Applying a known technique to a known device (method, or product)ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified,predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it foruse in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claims 32  (method), 39, (system), and 46, (CRSM) are rejected under 35 U.S.C. 103(a) as obvious over:
Name				Publication
1. CHALLAPALLI 		US 2007/0.073.567, and
2. HURLEY et al. 		US 6,678,882, and 
3. SPIRA et al.		US 2002/0.035.495, and
4. ANAND et al. 		US 2010/0.281.455, and
5. KRITIANSEN et al.		US 2006/0.004.845.	
As for independent claims 32, 39, and 46, CHALLAPALLI teaches a method using a business concept registry for cross-domain mapping between a business process modeler domain and an information technology implementation domain, the method implemented in modeler application executable by a processor of a computing system, the processor coupled to a memory of the computing system, comprising:
	[1] storing high-level patterns with a plurality of configurable lower-level business concepts in the business concept registry located on the memory, the plurality of configurable lower-level business concepts having respective mappings for the business process modeler domain and the information technology implementation domain,
	
	{see Fig. 5, 510 “Design Environment”, and 550 “Runtime Environment”}
		
    PNG
    media_image2.png
    244
    598
    media_image2.png
    Greyscale

wherein each of plurality of configurable lower-level business concepts comprises domain specific data that enables incorporation into the business process modeler domain of the modeler application and in an implementation space of integration development tools, 

	

    PNG
    media_image3.png
    670
    513
    media_image3.png
    Greyscale

{[053 Fig. 4B, the system integrator may modify the wiring logic to form wiring logic 460.  In this way, the wiring of the business process may be modified without making any modifications to the service components themselves.  There is no need to re-deploy the service components]}
	


    PNG
    media_image4.png
    632
    564
    media_image4.png
    Greyscale


[2] creating, by the application based on an input from a user via a user interface of a client interface, a model comprising the plurality of business concepts interconnected to represent a business process in the business process modeler domain; and
	{see Fig. 6, and ¶¶ [0059]
	
    PNG
    media_image5.png
    169
    527
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    406
    539
    media_image6.png
    Greyscale

(i) wherein the modelled components comprise a second component that is defined in the business concept registry; 

As for the additional feature with the “second component” being defined in the business concept registry, this is taught in Fig. 5, and “Service Components” 520, which appears to define the business concept of each business component.
[3] exporting, by the modeler application, the model from the business process modeler domain to the information technology implementation domain according to the respective mappings for the business process modeler domain and the information technology implementation domain,
{see Fig. 6, 1st domain area 612, 2nd implementation domain area 620, and respective [0059]} 
[4] importing the model and incorporating components in the model without a corresponding business concept in the business concept registry, by an integration development tool in response to the exporting of the model by the modeler application, in the implementation domain as an integrated implementation of the components selected according 
The feature "importing" is inherently included in the "development" and "runtime" environment wherein the 2nd user requests for the "deployment" of the model components,  service component and wiring logic, in order to use the requested model.  The 1st component reads over “Receiver Order” in Fig. 6 above, and the 2nd component reads over “Validate Items”, or “Dispatch Order”.  
	
    PNG
    media_image7.png
    251
    574
    media_image7.png
    Greyscale

[6] implementing, in the implementation domain, an implementation domain component based on a mapping provided by the second component defined in the business concept registry;
As for the additional feature with the “second component” being defined in the business concept registry, this is taught in Fig. 5, and “Service Components” 520, which appears to define the business concept of each business component.
CHALLAPALLI fairly teaches the claimed invention except for explicitly discloses:
(1) wherein each of plurality of business concepts comprises an industry-wide pattern, enterprise best practice, at least one recursive definition;
(2) “mapping features”, and 
(3) created model comprising a service invoke component without a corresponding business concept from the plurality of the business concepts of the business concept registry, 
In a collaborative model for software system, HURLEY et al. is cited to teach that many object-oriented system associated with model use a recursive definition of concepts unified around a central concept, and similarly, the type of model uses a recursive definition of concepts unified around the central concept of type.  {see col. 15, lines 10-15}
Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the business process modeling system of CHALLAPALLI the business concepts comprises recursive definition as taught by HURLEY et al. for unifying around a central concept {see col. 15, lines 10-15}.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The teachings of CHALLAPALLI/HURLEY et al. fairly teaches the claimed invention except for explicitly discloses:
(1) wherein each of plurality of business concepts comprises an industry-wide pattern, enterprise best practice;
(2) created model comprising a service invoke component without a corresponding business concept from the plurality of the business concepts of the business concept registry, the service invoke component comprises a shell that aligns with modeled subcomponents of the model; and	
 (3) “mapping” feature.
SPIRA et al. is cited to teach the concept of creating a knowledge based technical processes comprising an industry-wide pattern, enterprise best practice, and existing industry 
	
    PNG
    media_image8.png
    469
    524
    media_image8.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the business process modeling system of CHALLAPALLI /HURLEY et al the business concept comprises an industry-wide pattern, enterprise best practice or know-how as taught by SPIRA et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The teachings of CHALLAPALLI/HURLEY et al. /SPIRA et al. fairly teaches the claimed invention except for explicitly discloses:
(2) created model comprising a service invoke component without a corresponding business concept from the plurality of the business concepts of the business concept registry, 
(3) “mapping” feature.
In a similar business model development, ANAND et al. is cited to teach a created model comprising a service invocation component {see Fig. 10, element “Invoke”, Fig. 14, “PartnerLink”, and respective ¶¶ [0089] and [0100].  
As for the feature “a first component that is not defined (new) by a corresponding business concept from the plurality of the business concepts of the business concept registry/database”, this is shown in Fig. 19, 1902 and 1908.

    PNG
    media_image9.png
    451
    524
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    358
    600
    media_image10.png
    Greyscale

	
    PNG
    media_image11.png
    442
    500
    media_image11.png
    Greyscale


	
    PNG
    media_image12.png
    595
    520
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    347
    517
    media_image13.png
    Greyscale


Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the created business process modeling of CHALLAPALLI /HURLEY et al / SPIRA et al. a service invoking component and new component as taught by ANAND et al. for invoking desired service as shown in ¶¶ [0098, 0100] and for adding new component in the Implementation IT environment.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The teachings of CHALLAPALLI/HURLEY et al. /SPIRA et al. /ANAND et al. fairly teaches the claimed invention except for explicitly discloses: 
(3) “mapping” feature.
KRISTIANSEN et al. discloses a method of for cross-domain/system mapping between a business process modeler system and an implementation system, comprising: 

    PNG
    media_image14.png
    459
    545
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    506
    639
    media_image15.png
    Greyscale


{see Fig. 2 and Fig. 8, and 
¶¶ [0104 “a core client mapping engine or component 910 and one or more display targets 915…”]
¶¶ [0105 Libraries 930 include property types library 931, in business framework 905, which defines the various property types 923 of datum in application model 926.] 
b) displaying, to a first user via a display of the computing system, a user interface, the user interface comprising a listing of the plurality of business concepts from the business concept registry; 
{see Fig. 3-1, 310 “Core Client", 320 "Display Targets", 331 "Card Layout", and Fig. 3-2, Fig. 4-2 “User Interface”, }

    PNG
    media_image16.png
    411
    554
    media_image16.png
    Greyscale


{see Fig. 5-4, Fig. 6 and Fig. 8}

    PNG
    media_image17.png
    515
    597
    media_image17.png
    Greyscale

d) storing the model in the memory of the computing system; and 
{see Fig. 2 and Fig. 8}
e) exporting the model from the business process modeler domain to theimplementation domain according to the business concept mapping of the business concept registry, wherein the exported model in the implementation domain comprises a structure for an implementation of the model that is developed by a second user, the second user being distinct from the first user. 
Runtime", and 

    PNG
    media_image14.png
    459
    545
    media_image14.png
    Greyscale


    PNG
    media_image18.png
    350
    595
    media_image18.png
    Greyscale

Note that the feature “Runtime” reads over “impletation”.
include in the created business process modeling of CHALLAPALLI /HURLEY et al / SPIRA et al. /ANAND et al. a “mapping” feature between the "design time" and "implementation time" as taught by KRISTIANSEN et al. for proper “mapping” to different stages.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for the feature of “implementing the service invoke component as a shell populated with an implementation aligned with the one or more modeled subcomponents”, this is taught in 
ANAND et al. Fig. 14 and respective [0089] and [0100] based on the model scenario as represented in the implementation domain.
As for the feature of “implementing the second component based on a mapping defined in the business service register”, this is taught in KRISTIANSEN Fig. 6 and respective [0095] –[0096]. 
Dependent claim 34 (part of 32 above), and respective/similar 41 (part of 39 above), 48 (part of 46 above) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHALLAPALLI /HURLEY et al / SPIRA et al. /ANAND et al. and KRISTIANSEN et al. as applied to claim 32 above, and further in view of (6) MORRIS et al. (US 2009/0.199.155).
The teachings of CHALLAPALLI /HURLEY et al / SPIRA et al. /ANAND et al. and KRISTIANSEN et al. is cited above.
In a system/method for managing workflow instances in a workflow application, MORRIS et al. teach the step of notifying a user via a GUI of an error condition that stops the workflow, see Fig. 5A and [0079].

    PNG
    media_image19.png
    594
    450
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    179
    500
    media_image20.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the created business process modeling of CHALLAPALLI /HURLEY et al / notifying a user via a GUI of an error condition that stops the workflow as taught by MORRIS et al. in Fig. 5A and [0079] so that the user can be aware of the workflow progress.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Dependent claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHALLAPALLI /HURLEY et al / SPIRA et al. /ANAND et al. and KRISTIANSEN et al. as applied to claim 32 above, and further in view of ENGLEFIELD et al. (US 2006/0.036.994).
The teachings of CHALLAPALLI /HURLEY et al / SPIRA et al. /ANAND et al. and KRISTIANSEN et al. is cited above.
ENGLEFIELD et al. is cited to teach the concept of updating the application (business concept) registry with a new data of the stored application model which is stored in the registry, see Fig. 1, claim 3 and [0005].  

    PNG
    media_image21.png
    442
    550
    media_image21.png
    Greyscale



    PNG
    media_image22.png
    354
    500
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    195
    500
    media_image23.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the created business process modeling of CHALLAPALLI /HURLEY et al / SPIRA et al. /ANAND et al. / KRISTIANSEN et al. the step of updating the activated model at the registry as taught by ENGLEFIELD et al. for updating the model with new data as taught in claim 3 above.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Response to Arguments
Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive. 
1) 101 issue:
None.
2) 112, 2nd Rejection:
The amendment overcame the 112, 2nd rejection but a new rejection is made.
Applicant’s arguments with respect to claims 32, 34, 38-39, 41, 43, 46 and 48 have been considered but are moot because the claims have been amended to include new limitations.  
3) 103 Rejection: 
32, 34, 38-39, 41, 43, 46 and 48 have been considered but are moot because the claims have been amended to include new limitations and new references have been used to address the amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689